Citation Nr: 1223309	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-38 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected cervical spine disorder.  

3.  Entitlement to service connection for a sinus disorder, including allergic rhinitis and a deviated septum.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a leg disorder, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1972 to March 1974, from March 1974 to March 1977, and from June 1977 to June 1981.  The Veteran also had National Guard service from 1987 to 1990 and Reserve service from 1991 to 1999, with periods of ACDUTRA and INACDUTRA.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and a January 2010 Board remand.

In October 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note that the Veteran's appeal has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a thoracic spine disorder, a lumbar spine disorder, and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a leg disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record demonstrates that a sinus disorder is related to active service.


CONCLUSION OF LAW

A sinus disorder was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for a sinus disorder, because the claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Preliminarily, the Board notes that the issue has been recharacterized as a claim for service connection for a sinus disorder, to include allergic rhinitis and a deviated septum, rather than entitlement to service connection for a deviated septum.  A claim for service connection for a disability encompasses all symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant is generally not competent to diagnose a specific condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  Although the Veteran filed a claim for entitlement to service connection for a deviated septum, at the October 2009 Board hearing, the Veteran stated that he was told that he had allergies, a sinus condition, and a deviated septum.  Additionally, in a May 2007 VA examination report, the examiner noted chronic allergic rhinitis and nasal septal deviation.  Accordingly, the Board finds that the issue is more properly characterized as a claim for a sinus disorder, to include allergic rhinitis and a deviated septum.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records (STRs) indicate that the Veteran underwent a septoplasty in December 1974.  In various 1974 and 1975 STRs, the Veteran reported sinus problems.  X-rays were negative.  In a January 1976 STR, the Veteran reported nasal bleeding.  In April and June 1976, the Veteran reported sinus headaches and chronic sinus problems.  In July 1976, the assessment was seasonal rhinitis.  Sinusitis was assessed in January 1977 and September 1978.  In a May 1978 STR, the Veteran complained of sinus pressure and headaches.  In a September 1978 STR, the Veteran reported sinus headaches and maxillary tenderness.  In STRs dated in February, June, and July 1979, the Veteran reported continuing sinus problems, and the assessments included sinusitis.  

The record also contains treatment records from the Veteran's periods of National Guard and Reserve service.  In an April 1987 report of medical examination (RME), there were normal sinuses.  In an April 1987 report of medical history (RMH), the Veteran reported sinusitis and ear, nose, and throat trouble.  In a September 1990 RME, there were normal sinuses.  In a February 1991 RMH, the Veteran reported ear, nose, and throat trouble.  In a December 1993 RMH, the Veteran noted ear, nose, and throat trouble in 1975, but denied sinusitis.  In a December 1993 RME, there was normal sinuses.  

A May 2007 VA examination was provided.  The Veteran reported many years of crusting and dryness of the nose, phlegm in the mornings, and difficulty breathing at night.  He stated that the symptoms were worse since moving to Florida.  The examiner reviewed the claims file and noted that an in-service nasal septoplasty in 1974, and treatment for allergic chronic sinusitis.  Upon examination, there was a nasal septal deviation and a reduced airway on the right, but no obvious nasal obstruction.  The examiner concluded the Veteran's current sinus symptoms were less likely related to the deviated septum and in-service septoplasty and more likely related to the current chronic allergic rhinitis.  

At an October 2009 Board hearing, the Veteran reported an in-service septoplasty.  He had been unable to breathe out his nose.  He stated that he was given medication for his allergies and sinus pressure.  The Veteran reported current symptoms of recurrent nose bleeds and stated that he had been self-medicating because nothing could be done for a deviated septum.  

The Board finds that the evidence of record supports a finding of service connection for a sinus disorder.  The Veteran has provided competent and credible lay testimony regarding sinus symptoms such as nose bleeds, crusting and dryness of the nose, phlegm, and difficulty breathing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that a lay witness is competent to provide evidence as to the visible symptoms or manifestations of a disease or disability).  The examiner noted a current diagnosis of rhinitis.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Additionally, the examiner provided a medical opinion that although the Veteran's current sinus symptoms were not related to the in-service septoplasty, the symptoms were related to his chronic allergic rhinitis.  The Board finds this opinion competent and credible, as it was based on a review of the claims file, including relevant STRs, and a complete history obtained from the Veteran.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (finding that "the Board is entitled to assume the competence of a VA examiner").  

Although the examiner did not expressly provide an opinion that the Veteran's sinus symptoms were related to service, sinusitis and allergic rhinitis were diagnosed during service.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Additionally, the Veteran provided competent and credible testimony of self-medicating his sinus symptoms.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (noting that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology"); see also Caluza, 7 Vet. App. at 511; Espiritu, 2 Vet. App. at 495.  Furthermore, the other evidence of record does not demonstrate that the Veteran's current sinus symptoms, including allergic rhinitis, are unrelated to service or to the in-service symptoms, including the notation of rhinitis.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the preponderance of the evidence supports service connection for a sinus disorder, to include allergic rhinitis.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a sinus disorder is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Regarding the claim for a thoracic spine disorder, additional development to obtain an adequate examination is warranted.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Additionally, the probative value of a medical opinion depends on the reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, where the Veteran has provided credible lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Although a June 2011 VA spine examination was conducted, the Board finds that the provided medical opinion is inadequate.  

The VA examiner diagnosed ankylosing spondylitis and concluded that it was less likely as not related to the alleged in-service incidents.  The examiner's rationale was that although the Veteran stated his pain began after in-service incidents in 1981 and 1989, the STRs showed complaints of upper back pain in 1976, prior to the injuries, and the 1981 STRs did not document thoracic spine complaints or diagnoses.  The STRs do contain complaints of upper or mid-level back pain in 1976 and 1981.  Records dated in 1989 also note severe thoracic spine pain due to an injury incurred in the line of duty.  In an addendum to the examination report, the 2011 VA examiner changed the diagnosis to thoracic spine diffuse idiopathic skeletal hyperostosis (DISH).  

The Board finds that the examiner's rationale is unclear or inadequate.  First, the examiner did not address whether any current thoracic spine disorder could be related to the 1976 complaints of upper back pain, in addition to being related to the 1981 and 1989 incidents.  Second, the examiner did not address that thoracic spine pain was specifically mentioned in the records shortly after the 1989 incident.  Third, documentation of thoracic spine complaints in the medical records is not required.  Finally, it is unclear whether the change in diagnosis alters the medical opinion provided.  Accordingly, on remand, an examination must be obtained that addresses all in-service incidents and complaints of upper back pain and addresses the proper diagnosis of any thoracic spine disorders.  

Additionally, although a September 2008 VA examination for the lumbar spine was conducted, the Board finds that it is inadequate.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion.  Stefl, 21 Vet. App. at 125.  The probative value of a medical opinion is based, in part, on whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez, 22 Vet. App. at 302-04.    

The 2008 VA examiner diagnosed low back strain with mild degenerative osteoarthritis and concluded that the disorder was not related to service due to evidence of a 1993 work injury.  But although records dated directly after the May 1989 motor vehicle accident did not indicate lumbar spine complaints, records dated  from June and November 1989 noted persistent back pain after the accident.  The location of the back pain is not indicated.  Additionally, a January 1990 physical profile noted low back pain secondary to the motor vehicle accident.  In February 1990 records the Veteran reported persistent back pain after the whiplash injury.  In a February 1999 record, the Veteran reported low back pain secondary to the 1989 motor vehicle accident.  In a December 2000 record, the Veteran reported a history of back pain of 11 years after the 1989 injury.  

A June 1995 VA examination report diagnosed chronic lumbar strain.  Multiple VA records from 1998, 2000 to 2001, and from 2005 to 2009 assessed low back pain.  A June 2000 VA record noted mild degenerative changes of the lumbar spine.  A November 2005 VA record noted exacerbation of the back pain due to 1990, 1994, 2003, and 2004 injuries.  A July 2009 VA record noted that the Veteran reported low back pain of years, but acute onset of low back pain due to a twisting injury at work.  Additionally, in a September 2011 VA medical record, a VA examiner noted injuries of the back including a motor vehicle accident in 1987, and injuries in 1995 and 1999.  The examiner opined that the back problems were as likely as not related to those injuries, but did not provide any rationale.  Thus, the evidence of record including lay statements, indicates low back pain shortly after the 1989 accident in the line of duty, lay statements of low back pain since that time, other intercurrent injuries, and a positive nexus opinion that is insufficient upon which to grant service connection.  Accordingly, remand is required for an examination.  

Additionally, in an April 2000 lay statement, the Veteran stated that his lumbar spine disorder was secondary to his service-connected cervical spine disorder.  An adequate medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. 120, 123-24.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  No medical opinion has been obtained regarding this theory of entitlement.  On remand, the examiner must address all appropriate theories.

Regarding the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a leg disorder, to include as secondary to a lumbar spine disorder, this claim is inextricably intertwined with a claim on appeal and is remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the issue of entitlement to service connection for a lumbar spine disorder will impact the leg issue because a grant of service connection would affect the Veteran's potential entitlement to secondary service connection.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (secondary service connection is granted where a current disability is caused or aggravated by a service-connected disability).  Accordingly, remand is required. 

Accordingly, the case is REMANDED for the following action:

Please note that the Veteran's appeal has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, particularly those dated beginning in 2009, either via the electronic (Virtual VA) claims file or the paper claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the paper or virtual claims file, provide the Veteran with an appropriate examination to determine the etiology of his thoracic spine disorder.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide the following opinions, in light of the examination findings and the service and post-service evidence of record:

   1) What are the currently diagnosed thoracic spine disorders, to include addressing the presence of DISH and ankylosing spondylitis; 
   2) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed thoracic spine disorder was caused or aggravated by, or related to, military service; and  
   3) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected cervical spine disability caused or aggravated any currently diagnosed thoracic spine disorder.  If aggravation beyond the natural progression of the thoracic spine disorder is present, the examiner should describe the baseline level of severity of the thoracic spine disorder that would be expected before the onset of aggravation due to the service-connected cervical spine disability.
   
The examiner must specifically address the in-service thoracic spine complaints in 1976 and 1981 and the severe thoracic spine strain incurred in the line of duty in the 1989 accident.  The examiner should also address the 1993 work injury.  The examiner should assume, for purposes of this remand only, that the Veteran has had thoracic spine pain, continuously, but intermittently, since that time.  

3.  After any additional records are associated with the paper or virtual claims file, provide the Veteran with an appropriate examination to determine the etiology of any lumbar spine disorder.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide the following opinions, in light of the examination findings and the service and post-service evidence of record:

   1) What are the currently diagnosed lumbar spine disorders; 
   2) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disorder, to include lumbar spine strain and degenerative joint disease, was caused or aggravated by, related to, military service; and 
   3) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected cervical spine disability caused or aggravated each currently diagnosed lumbar spine disorder.  If aggravation beyond the natural progression of the lumbar spine disorder is present, the examiner should describe the baseline level of severity of the lumbar spine disorder that would be expected before the onset of aggravation due to the service-connected cervical spine disability.
   4) What are the currently diagnosed leg disorders, and for any leg disorder present, is it at least as likely as not (50 percent or greater probability) related to any diagnosed lumbar spine disorder.
   
The examiner must specifically address the lumbar spine complaints in 1989 shortly after the motor vehicle accident in the line of duty.  The examiner must also address the complaints of pain in subsequent VA records.  The examiner must consider all lumbar spine injuries of record and should assume, for purposes of this remand only, that the Veteran has had lumbar spine pain, continuously, but intermittently, since 1989.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


